Citation Nr: 1734713	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  14-38 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifesting in chronic joint pain and, if so, whether service connection is warranted.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as due to cold injury.

9.  Entitlement to service connection for chronic fatigue syndrome (CFS).

10.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease status post discectomy (back disability) prior to July 15, 2015, and in excess of 20 percent from July 15, 2015, to March 2, 2016, from May 1, 2016, to August 25, 2016, and from December 1, 2016. 


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served from May 2000 to September 2000, and from February 2002 to October 2005, including service in Afghanistan.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013, October 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Veteran's request for a Travel Board hearing was withdrawn in a statement dated April 2017. 

To the extent that new relevant evidence has been added to the record since the last adjudication by the Agency of Original Jurisdiction (AOJ), the Veteran's representative waived AOJ review of such evidence in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a sleep disorder, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a bilateral knee disability, a bilateral ankle disability, pes planus, hypertension, a sleep disorder, and a disability manifesting in chronic joint pain were most recently denied in a November 2010 rating decision.  The Veteran did not timely appeal the decision or submit relevant evidence within the appeal period and, as such, that rating decision is final with respect to these issues.

2.  Evidence submitted since the November 2010 rating decision is new and relates to unestablished facts necessary to substantiate the claims for service connection for a bilateral knee disability, a bilateral ankle disability, pes planus, hypertension, a sleep disorder, and a disability manifesting in chronic joint pain.

3.  The probative, competent evidence demonstrates that tinnitus had onset during service.

4.  The probative, competent evidence is against a finding that the Veteran has CFS.

5.  The probative, competent evidence is against a finding that the Veteran has a disability manifesting in chronic joint pain.

6.  The probative, competent evidence is against a finding that the Veteran has a bilateral knee disability.

7.  The probative, competent evidence is against a finding that the Veteran has a bilateral ankle disability.

8.  The probative, competent evidence is against a finding that the Veteran has peripheral neuropathy of the hands and feet.  

9.  The evidence demonstrates that, throughout the period on appeal, the Veteran's PTSD manifested in symptoms most nearly approximating occupational and social impairment with deficiencies in most areas, but not total impairment.

10.  The evidence demonstrates that, prior to July 15, 2015, the Veteran's back disability manifested in, at worst, forward flexion to 85 degrees and a combined range of motion to 230 degrees; the evidence does not reflect ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes at any time during this period. 

11.  The evidence demonstrates that, on and after July 15, 2015, excluding the periods during which the Veteran is in receipt of a temporary total evaluation, the Veteran's back disability manifested in, at worst, forward flexion to 40 degrees; the evidence does not reflect ankylosis or incapacitating episodes at any time during this period. 


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final with respect to the issues on appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016)

2.  Evidence submitted to reopen the claims of entitlement to service connection for a bilateral knee disability, a bilateral ankle disability, pes planus, hypertension, a sleep disorder, and a disability manifesting in chronic joint pain is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  The criteria for entitlement to service connection for a disability manifesting in chronic joint pain have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.317.

6.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

7.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

8.  The criteria for entitlement to service connection for peripheral neuropathy of the hands and feet have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

9.  The criteria for entitlement to a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

10.  The criteria for a disability rating in excess of 10 percent for a back disability prior to July 15, 2015, and in excess of 20 percent thereafter, excluding the periods during which the Veteran is in receipt of a temporary total evaluation, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the November 2013 assertion of the Veteran's previous representative that a VA examination should be obtained with respect to the Veteran's claim for entitlement to service connection for peripheral neuropathy of the hands and feet.  Generally, a VA medical examination is required for a service connection claim only when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, among other factors.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no evidence beyond the bare assertion of the Veteran that a current disability exists.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, there is no competent evidence of a current disability, and a VA examination and opinion are not required.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

New and Material Evidence

The Veteran's initial claims for service connection for a bilateral knee disability and for hypertension were denied in June 2006.  The Veteran attempted to reopen these claims; a rating decision dated January 2008 reopened and denied the claims, and a rating decision dated November 2010 found that new and material evidence had not been submitted and denied the claims.  The Veteran's initial claims for entitlement to service connection for pes planus, a bilateral ankle disability, a chronic joint condition, and a sleep disorder were initially denied in the same November 2010 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the November 2010 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2010); currently 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claims for entitlement to service connection for a bilateral knee disability, a bilateral ankle disability, and a disability manifesting in chronic joint pain have been denied due to a finding that no disability existed.  The Veteran's claims for entitlement to service connection for pes planus, hypertension, and a sleep disorder have been denied based on a finding that no evidence linked such disabilities to service.  Since November 2010, evidence including lay statements and medical records has been submitted.  VA examinations and opinions were also obtained with respect to the knee, ankle, and pes planus claims.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claims for entitlement to service connection for a bilateral knee disability, a bilateral ankle disability, pes planus, hypertension, a sleep disorder, and a disability manifesting in chronic joint pain are reopened. 
Generally, when the Board reopens a claim that the AOJ did not, the case must be remanded for AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The AOJ did not reopen the Veteran's claims for service connection for a bilateral knee disability, bilateral ankle disability, and pes planus in the rating decision on appeal, but clearly considered the claims on the merits in the October 2014 Statement of the Case and September 2016 Supplemental Statement of the Case.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Tinnitus

While the Board notes that a negative VA opinion was provided in December 2014, stating that there was no evidence of acoustic injury during the Veteran's military service and no objective evidence to support the Veteran's claim, the Veteran has consistently and credibly reported that he first experienced tinnitus during service and that it has continued since that time.  The Board notes that a lay person is competent to state whether he has, or has had, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  After resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's tinnitus had onset during service.  Accordingly, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1. Vet. App. 49.

CFS, Chronic Joint Pain, Bilateral Knee Disability, Bilateral Ankle Disability, and Peripheral Neuropathy

The Veteran asserts that he has CFS, a disability manifesting in chronic joint pain, a bilateral knee disability, a bilateral ankle disability, and peripheral neuropathy of the hands and feet as a result of his active duty service.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. § 1110.  Upon review, the Board finds that the evidence does not demonstrate that the Veteran has current diagnoses of CFS, a disability manifesting in chronic joint pain, a bilateral knee disability, bilateral ankle disability, or peripheral neuropathy.

Preliminarily, while the Board acknowledges the Veteran's service in Afghanistan, the Board also notes that the Veteran does not qualify as a Persian Gulf veteran under 38 C.F.R. § 3.317(e)(1)-(2) and, as such, does not qualify for any presumptions related to CFS or to undiagnosed or medically unexplained chronic multisymptom illnesses.  See 38 C.F.R. § 3.317(a).  While the presumptions of 38 C.F.R. § 3.317(c), related to infectious diseases, do apply to Afghanistan veterans, service connection for such diseases has not been claimed here.
With respect to CFS, the record reflects no diagnosis of or treatment for this condition.  In a July 2015 statement, the Veteran indicated that he began noticing fatigue and other symptoms of CFS in 2004, and that he took medication to stay focused during the day and to sleep at night but was tired all day.  Upon VA examination in September 2015, an examiner found no diagnosis of CFS, but noted that the Veteran had diagnoses that would contribute to fatigue and sleep interruption, including obstructive sleep apnea, remanded herein, and service-connected sciatic nerve impairment.  

With respect to the Veteran's claims for chronic joint pain, a bilateral knee disability, and a bilateral ankle disability, the Board notes that the record does include complaints of joint pain but no diagnosis of any disability.  In that regard, in July 2015 the Veteran stated that he began noticing joint pain after his second deployment, including constant muscle spasms in the back and joint pain in the ankles, knees, shoulders, and feet.  The Veteran's back disability is service-connected and pes planus is remanded herein.  Upon VA examination in October 2014, a VA examiner found no evidence of any knee or ankle disability, and noted that x-rays have been normal.  The Board notes a diagnosis of knee strain following service but prior to the pendency of the appeal, but no such diagnosis has been noted during or shortly before the appeal.  The Veteran has variously claimed that he injured his left or right meniscus during active duty but, even so, no disabling residuals have been noted upon VA examination or in treatment records during the pendency of the appeal.  In September 2015, an examiner opined that the Veteran's knee pain was attributable to his already service-connected impairment of the sciatic nerve.  Further, there is no evidence of a shoulder disability or any disability causing generalized joint pain.

With respect to peripheral neuropathy of the hands and feet, which the Veteran asserts he began to experience as a result of a cold injury during service, the Board finds no diagnosis, treatments, or complaints in the record.

Upon review, the Board finds that the only evidence to suggest the existence of these disabilities is the contention of the Veteran.  With respect to the complaints of chronic joint pain, including knee and ankle pain, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has contended that he has these disabilities, he has not shown that he has specialized training sufficient to diagnose or determine the etiology of such.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran is competent to report pain and fatigue, the diagnoses of disabilities causing pain and fatigue are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to whether disabilities exist is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 (2016) requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing current diagnoses, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

The Board notes that the Veteran has also claimed bilateral knee and ankle disabilities as secondary to pes planus, his claim for service connection of which is remanded herein.  As the presence of a current disability is also a threshold determination in claims for secondary service connection, however, the Board finds remand of these claims is unnecessary.  See 38 C.F.R. § 3.310 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for CFS, a disability manifesting in chronic joint pain, a bilateral knee disability, a bilateral ankle disability, and peripheral neuropathy of the hands and feet is denied.  In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling from March 13, 2012, the date of the Veteran's increased rating claim.  As a preliminary matter, in the year prior to March 13, 2012, there is no medical or lay evidence indicating a worsening of his PTSD.  Therefore, a higher evaluation prior to the date of the claim is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  

Under the Mental Disorders Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran first underwent VA examination in connection with his claim in July 2013.  He reported that he felt he was not functioning well and that he was more withdrawn from others than in the past.  He was experiencing reluctance, hopelessness, and some difficulty in coping effectively.  The examiner noted that the Veteran's social functioning was impacted by symptoms of depression, anxiety, blunted affect, nervousness, excessive worry, irritability, hypervigilance, muscle tension, racing thoughts, concentration problems, skin picking, social withdrawal, decreased interest in previously enjoyable activities, lack of motivation, feelings of worthlessness, sleep disturbance, and fatigue or loss of energy.  The examiner indicated that the Veteran's occupational functioning was impacted by irritability and a limited tolerance for frustration.  The Veteran reported that his family relationships were essentially non-existent because he did not like conflict, but that he talked with his brother roughly every two weeks.  He had not seen his daughter since 2005.  The Veteran related that he had some friends that he spent time with every few weeks, but that he mostly kept to himself and found socialization difficult without drinking alcohol.  He reported trouble concentrating.  The examiner noted additional symptoms of suspiciousness, panic attacks occurring weekly or less often, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner ultimately assigned a GAF score of 55 and opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity. 

In June 2015, the Veteran underwent evaluation by a private psychologist, J.A.  J.A. noted that it was not possible to determine the frequency or severity of many of the Veteran's symptoms due to the Veteran's taciturn and stubborn demeanor upon evaluation.  The Veteran reported that he worked in internet technology and that his job was going great.  He had no major interpersonal problems on the job, but did describe some confrontations and problems with authority.  He had no contact with his ten-year-old daughter and, while he had had some romantic relationships, he described none of them has "important."  The Veteran described severe, daily unwanted memories of trauma; he stated the memories bothered him at a level of eight on a scale of one to ten, but that he was able to put them out of his mind.  He reported waking up in a cold sweat and having trouble going back to sleep due to dreams every night, and the examiner opined that sleep disturbance due to PTSD was moderate.  The Veteran indicated that something happened almost every day to remind him about his trauma and cause him psychological and physical distress.  He attempted to avoid reminders of his trauma, including people, places, conversations, activities, and events.  He reported diminished interest or pleasure in his usual activities and said that he only enjoyed drinking alcohol.  He related ongoing feelings of alienation from others and an inability to experience positive emotions.  He described irritable behavior and angry outbursts, as well as hypervigilance and an exaggerated startle response, particularly in public.  The Veteran reported difficulty concentrating, and on examination demonstrated fair concentration, a short attention span, sparse and reticent speech patterns, fair insight and judgment, and a diminished affect; the Veteran's memory was spotty and inexact, but J.A. noted that this appeared to be willful.  He denied wide mood swings, emotional lability, dissociative symptoms, suicidal ideation, delusional paranoid ideas, or hallucinations.  J.A. estimated that the Veteran's overall impairment from PTSD was moderate, but that it was difficult to determine based on the Veteran's lack of cooperation.  J.A. further opined that the Veteran's symptoms had a moderate impact on his occupational functioning and a severe impact on other parts of his life including parenting, relationships, and activities.  J.A. also indicated that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The Veteran most recently underwent VA examination in March 2016.  The examiner noted diagnoses other than PTSD, but opined that it was not possible to differentiate the symptoms of the different disorders because there are significant interrelationships and symptom overlap between conditions.  The Veteran reported that he had recently ended a year-long relationship and felt that his lack of compassion, lack of desire to do much, and irritability had caused problems.  He kept in touch with friends from the military over the Internet, and spent time with people in the area occasionally.  He reported socializing with others once a month or more frequently with activities like drinking or watching sports, but stated that he only had one close friend in the area.  He indicated that he preferred to stay at home and watch movies, and that he had problems feeling comfortable with others, trusting others, and being in crowds.  The Veteran was working, but stated that he believed that his coworkers viewed him negatively; he described 10 to 15 verbal altercations.  The Veteran reported feeling depressed most days and that he had lost interest in previously-enjoyed activities including hunting, fishing, and working out.  He described feeling irritable, low energy, and "scatterbrained."  He had problems falling and staying asleep, a poor appetite, feelings of guilt, and occasional feelings of worthlessness.  The examiner noted no suicidal ideation, intent, or plan, but that the Veteran said thoughts of death occasionally crossed his mind.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The Veteran's thought process was logical and goal-oriented, his memory, concentration, and attention were grossly intact, his insight and judgment were fair, and he demonstrated no hallucinations, gross delusions, or panic attacks.  The examiner ultimately opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Another private clinician, licensed clinical social worker D.G., evaluated the Veteran in July 2016.  D.G. reported that the Veteran's PTSD had caused him to withdraw from previously enjoyable activities and have difficulty maintaining normal social relationships both at home and in a work setting.  The Veteran indicated that he was experiencing daily flashbacks and night terrors.  D.G. opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  D.G. further indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, near-continuous panic or depression affecting the ability to function effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living. 

Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination as described above.  The Veteran reported difficulty concentrating and his desire to isolate himself.  He described feeling irritable and trouble with nightmares.  In April 2012, he reported panic attacks almost daily.  GAF scores generally reflected moderate symptoms.

Upon review, the Board finds that a disability rating of 70 percent, but no higher, is warranted throughout the period on appeal because the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  In that regard, the Board notes that the Veteran displayed impaired impulse control (including unprovoked irritability), near-continuous panic or depression affecting his ability to function effectively, difficulty in adapting to stressful circumstances, some suicidal ideation, and great difficulty establishing and maintaining effective relationships.  The Veteran had very few friends and reported that he only socialized with them when drinking heavily.  He had no relationship with his daughter.  He reported frequent panic attacks and constant depression as well as significant irritability.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds a 70 percent disability rating is warranted.

The Board cannot find, however, that a 100 percent disability rating is warranted because the Veteran's PTSD symptoms do not result in total occupational and social impairment.  In that regard, the evidence reflects that the Veteran was able to maintain employment and some social relationships.  His judgment, insight, and thinking were within normal limits and he was able to care for himself appropriately.  While his memory was noted on one occasion to be "spotty and inexact," it was also generally within normal limits.  All examiners determined that occupational and social impairment was less than total when considering the frequency and severity of symptomatology.  Accordingly, the Board finds that a rating in excess of 70 percent cannot be granted.  

Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's back disability is currently rated as 10 percent disabling prior to July 15, 2015, and 20 percent disabling from July 15, 2015, to March 2, 2016, from May 1, 2016, to August 25, 2016, and from December 1, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is in receipt of a temporary total evaluation for this disability from March 3, 2016, through April 30, 2016, and from August 26, 2016, through November 30, 2016, for convalescence following surgeries.  38 C.F.R. § 4.30 (2016).  He has not disputed the ratings assigned for these periods.  

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When intervertebral disc syndrome (IVDS) is present, it is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

As relevant to the thoracolumbar spine, the Spinal Formula provides for a 10 percent disability rating with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

The Spinal Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, the IVDS Formula provides for a 10 percent disability rating with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under the IVDS Formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with this claim in October 2014.  The examiner diagnosed lumbosacral strain with degenerative arthritis.  The Veteran reported flare ups with constant sharp, burning pain in the lower back, rated as a nine on a scale of one to ten, and intermittent and seldom sciatica pains on the left.  Range of motion testing revealed flexion to 90 degrees or greater with objective evidence of pain, extension to 30 degrees or greater with no objective evidence of pain, bilateral lateral flexion to 30 degrees or greater with objective evidence of pain, right lateral rotation to 30 degrees or greater with objective evidence of pain, and left lateral rotation to 25 degrees with objective evidence of pain, for a combined range of motion of 235 degrees.  Upon repetitive-use testing, flexion was to 85 degrees, extension was to 30 degrees or greater, right lateral flexion was to 25, left lateral flexion was to 30 degrees or greater, and bilateral lateral rotation was to 30 degrees or greater, for a combined range of motion of 230 degrees.  The examiner opined that there was no additional limitation upon repetition, but that there was functional loss due to pain on movement.  Muscle spasm and guarding were evident upon examination, but did not result in an abnormal gait or spinal contour.  The Veteran demonstrated hypoactive reflexes in the bilateral knees and ankles, but muscle strength, sensory, and neurological testing yielded normal results.  The examiner opined that there was no ankylosis and no indication of neurologic abnormalities or IVDS.  The Veteran did not use any assistive devices.  The examiner opined that this condition would not impact the Veteran's ability to work.

The Veteran next underwent VA examination in July 2015.  The examiner diagnosed degenerative arthritis of the spine, and noted that the Veteran had received epidural and chiropractic treatments.  The Veteran complained of constant pain in the lower back and sciatic of the left leg with burning and tingling.  He indicated that anything could cause a flare of his pain, but he reported no functional loss or impairment of the thoracolumbar spine.  Range of motion testing revealed flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 190 degrees.  The examiner opined that range of motion contributed to functional loss because it could interfere with bending, but that the Veteran was able to bend over and put shoes on.  Pain was noted upon forward flexion and left lateral flexion and caused functional loss.  There was no evidence of pain with weight bearing.  No additional loss of function or range of motion was evident upon repetitive-use testing.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, but noted that there was no loss of motion upon examination and while there was pain on forward flexion and left lateral flexion, the Veteran appeared to be comfortable with sitting.  The examiner further noted that the examination was medically consistent with the Veteran's statements regarding flare ups.  There were no muscle spasms or guarding, but there was localized tenderness which did not result in an abnormal gait or spinal contour.  Additional factors of disability included less movement than normal and interference with standing.  Muscle strength testing was normal and there was no indication of atrophy.  Hypoactive deep tendon reflexes were noted upon examination and a sensory examination was normal.  Mild paresthesias and/or dysesthesias and mild numbness were noted in the left lower extremity; the examiner did not indicate which nerve root was involved, but later clarified that it was the sciatic nerve.  The examiner opined that the disability did not impact the Veteran's ability to work.  

The Veteran next underwent VA examination in May 2016.  He underwent surgery to alleviate radiculopathy of the left lower extremity in March 2016, and reported that his back had felt worse since that time.  He reported a daily, constant, sometimes sharp but usually dull and achy pain that was aggravated by walking or sitting.  He indicated that he did not experience flare ups but, rather, constant pain.  He was employed as a database administrator, and estimated that he had missed 100 days of work in the past year.  He reported pain with walking more than two blocks, sitting for 45 minutes, standing for 20 minutes, climbing two to three flights of stairs, and lifting more than five pounds.  Range of motion testing revealed flexion to 40 degrees with objective evidence of pain, extension to 15 degrees with objective evidence of pain, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 165 degrees.  The examiner opined that range of motion contributed to functional loss due to limited movements and pain with flexion and extension.  There was no additional loss of range of motion on repetitive-use testing.  The examiner indicated that it was not possible to say without resorting to mere speculation if pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time because it was not possible to directly observe.  The Veteran had localized tenderness not resulting in an abnormal gait or spinal contour, with no evidence of spasm or guarding.  Muscle strength was normal except for great toe extension, which showed active movement against some resistance.  Deep tendon reflexes of the ankles were hypoactive.  There was no evidence of ankylosis or sensory impairment and no incapacitating episodes.  The Veteran reported the occasional use of a cane, particularly following his surgery. 

The Veteran most recently underwent VA examination in October 2016, at which point he reported muscle spasms in his lower back lasting most of the day and night, as well as daily flare ups which he described as almost constant.  Range of motion resting revealed forward flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, for a combined range of motion of 190 degrees.  The examiner noted that the Veteran's forward flexion was limited by stiffness from another recent surgery to alleviate radiculopathy, from which he was still recovering.  Pain was noted on examination, but did not result in functional loss.  There was no evidence of pain on weight bearing, and no additional loss of function or range of motion on repetition.  The examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss over time, and could not say if pain, weakness, fatigability, or incoordination would limit function with repeated use.  The examination was conducted during a flare up, and the examiner found that pain, weakness, fatigability, and lack of endurance limited functional ability consistent with the Veteran's reports, but range of motion was not decreased.  Muscle spasm, localized tenderness, and guarding were present but did not result in abnormal gait or spinal contour.  Additional factors of disability included interference with sitting and standing for longer than 10 minutes.  Muscle strength was normal except for left great toe extension, which demonstrated active movement against some resistance.  There was decreased sensation of the left foot and toes with mild paresthesias and sciatic radiculopathy.  No incapacitating episodes were noted.  The examiner opined that the disability would impact the Veteran's ability to work due to decreased range of motion, pain, discomfort, and frequent muscle spasms.  The examiner further noted that the Veteran's functional capacity was evolving as he recovered from surgery, but that he currently could not lift more than ten pounds or do any heavy pushing or pulling, and needed to change positions frequently.

Treatment records throughout the period on appeal reflect findings consistent with those noted above.  The Board is cognizant of range of motion findings noted upon VA treatment in September 2015 which indicated that flexion was to 40 percent, extension to 15 percent, left lateral flexion to 40 percent, right lateral flexion to 90 percent, left rotation to 30 percent, and right rotation to 50 percent.  However, the Board finds that these findings are not valid for rating purposes.  In that regard, it is not clear that the percentages indicated refer to the same range of motion scale specified in the Spinal Formula.  Furthermore, it is not clear whether these findings were made with a goniometer, as is noted to be "indispensable" in 38 C.F.R. § 4.46 (2016).  Accordingly, while the Board will consider all relevant treatment records, these range of motion findings will not be used in determining the appropriate disability rating.  

Upon review, the Board finds that a disability rating in excess of 10 percent is not warranted prior to July 15, 2015.  In that regard, the evidence demonstrates that forward flexion was, at worst, 85 degrees, and the combined range of motion was, at worst, 230 degrees, even considering additional limitation caused by pain or repetition.  Furthermore, the evidence does not reflect ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes at any time during this period.  Accordingly, a disability rating in excess of 10 percent cannot be granted.

The Board also finds that a disability rating in excess of 20 percent cannot be granted from July 15, 2015, excluding the periods during which the Veteran is in receipt of a temporary total evaluation.  The evidence demonstrates that forward flexion was, at worst, 40 degrees, and the combined range of motion was, at worst, 165 degrees, even considering additional limitation caused by pain or repetition.  Furthermore, the evidence does not reflect forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or incapacitating episodes at any time during this period.  Accordingly, a disability rating in excess of 20 percent cannot be granted.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The only neurological abnormality noted to be associated with the Veteran's low back disability is left sciatic nerve impairment.  Service connection has been granted for this impairment, as well as for a surgical scar, and the Veteran has not appealed the ratings or effective dates assigned.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

With respect to the increased ratings claims above, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased ratings claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral knee disability is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral ankle disability is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for pes planus is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a hypertension is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a disability manifesting in chronic joint pain is reopened and, to that extent, the claim is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for CFS is denied.

Entitlement to service connection for a disability manifesting in chronic joint pain is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for peripheral neuropathy of the hands and feet is denied.

Entitlement to a 70 percent disability rating, but no higher, for PTSD is granted.

Entitlement to a disability rating in excess of 10 percent for a back disability prior to prior to July 15, 2015, and disability rating in excess of 20 percent from July 15, 2015, to March 2, 2016, from May 1, 2016, to August 25, 2016, and from December 1, 2016, is denied.


REMAND

While further delay is regrettable, the Board finds remand is warranted with respect to the remaining issues on appeal.  
With respect to the Veteran's claims for entitlement to service connection for hypertension and a sleep disorder, to include sleep apnea, VA opinions have not been obtained.  In that regard, the Veteran's service treatment records do reflect some elevated blood pressure readings.  Additionally, the service treatment records indicate that the Veteran was frequently awakening at night with asthmatic episodes, and a friend, B.S., reported that the Veteran woke up gasping for breath during service.  The Veteran has also asserted that his sleep apnea is caused or worsened by his service-connected PTSD and his representative submitted articles to that effect.  Accordingly, the Board finds that remand is necessary in order to obtain VA opinions.

With respect to the Veteran's claim for entitlement to service connection for pes planus, which was noted upon entry into service, a VA examination and opinion was obtained in October 2014.  The examiner opined that pes planus clearly and unmistakably was not aggravated beyond its natural progression by service.  However, in support of the opinion, the examiner noted that the Veteran did not complain of foot pain during strenuous military activities.  Upon review, the Board notes that the Veteran did complain of foot pain on an August 2005 Report of Medical History.  Further, the Veteran's pes planus was noted to be mild upon entrance examination in January 2000, but was noted to be moderate upon separation examination in August 2005.  Accordingly, the Board finds remand is warranted for addendum opinion.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file updated VA treatment records.

2.  Obtain an opinion from a VA examiner concerning the Veteran's hypertension claim.  If an examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that hypertension had onset in or within one year of service, or is otherwise related to service.  The examiner should address any in-service blood pressure readings.

A complete medical rationale must be provided for any opinion expressed.

3.  Obtain an opinion from a VA examiner concerning the Veteran's sleep disorder claim.  If an examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any sleep disorder, including obstructive sleep apnea, had onset in or is otherwise related to service?  

b.  If the answer to the above question is no, is it at least as likely as not (50 percent probability or greater) that any sleep disorder, including obstructive sleep apnea, is caused or aggravated by the Veteran's service-connected PTSD and/or asthma?

The examiner must address the in-service reports of nighttime asthmatic episodes, the medical literature submitted by the Veteran's representative, and the October 2014 statement of B.S. stating that he witnessed the Veteran waking up gasping for air.  

A complete medical rationale must be provided for any opinion expressed.

4.  Forward the claims file to the October 2014 examiner, or an appropriate substitute if unavailable, for an addendum opinion regarding the Veteran's pes planus.  If an examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's pes planus increased in severity during service?

b.  If the answer to the above question is yes, was pes planus clearly and unmistakable not aggravated by service?  That is, is it clear and unmistakable that any in-service increase in severity was as a result of the natural progression of the condition? 

In providing these opinions, the examiner must address the in-service complaints of foot pain and the change from mild to moderate severity noted from entrance to separation, and must provide a complete medical rationale.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


